Citation Nr: 1646095	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-17 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for lung cancer, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1964, to include service in the Republic of Vietnam.  He died in June 2012, and the appellant is his surviving spouse.

At the time of the Veteran's death, the claims of entitlement to service connection for lung cancer and to a higher initial disability rating for coronary artery disease were pending.  Following the Veteran's death, the appellant requested to be substituted as the claimant, and that status was granted pursuant to 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(e) (2015).  However, at the time of the request, the appellant indicated that she wanted to continue the appeal only with regard to the issue of service connection for lung cancer.  See July 2012 Substantive Appeal (VA Form 9).  Accordingly, the appellant was substituted as the claimant for the purposes of the claim for service connection for lung cancer. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for service connection for lung cancer.

In August 2016, the appellant testified during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The undersigned also held the record open for 60 days to allow for the submission of additional evidence.

In September 2016, the appellant's representative submitted additional evidence with a waiver of initial AOJ review of this evidence.  However, review of this evidence reflects that it is duplicative of evidence previously in the claims file, and the Board is granting the benefit sought in full.  Hence, a remand is not required for initial AOJ review of this evidence.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the period on appeal, the Veteran was diagnosed with lung cancer.

2.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

3.  The evidence is approximately evenly balanced as to whether the Veteran's lung cancer was the primary cancer. 


CONCLUSION OF LAW

The criteria for service connection for lung cancer have been met.  38 U.S.C.A. §§ 1131, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA laws and regulations provide that if a veteran was exposed to Agent Orange during service, certain listed diseases, including lung cancer, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA has interpreted the applicable regulation to mean that the presumption of service connection applies to those service members who physically set foot in the Republic of Vietnam.  See Haas v. Peake, 544 F.3d 1306, 1308 (Fed. Cir. 2008).

With regard to cancer, "[p]resumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure."  VA Gen. Coun. Prec. 18-97 (May 2, 1997).  See also Darby v. Brown, 10 Vet. App. 243, 246 (1997) (holding that the presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site of the cancer, which metastasized to the lungs).

In this case, the Veteran's service personnel records show that his active service included in-country service in the Republic of Vietnam.  As such, he is presumed to have been exposed to Agent Orange.  In addition, VA and private medical treatment records reflect that the Veteran was diagnosed with lung cancer in 2010.  Accordingly, because the Veteran had been diagnosed with lung cancer, and this disability is presumed service connected in veterans who were exposed to Agent Orange, entitlement to service connection for lung cancer would be warranted if it were the primary cancer.  See 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  

The Board notes that private treatment records from Thompson Oncology Group from March 2010 to August 2010 generally indicated that the Veteran developed tonsillar carcinoma (a cancer not listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure ) in 2007, and that this had metastasized to the lungs in March 2010.  However, in a March 2010 cytology report from Innovative Pathology Services, Dr. L. stated that "[a] metastatic tonsillar carcinoma versus a primary lung carcinoma cannot be ruled out."  Moreover, in a July 2010 VA primary care treatment note, Dr. E. noted that the lung was the primary site of the Veteran's cancer.  Based on the foregoing, the Board finds that the evidence is at least approximately balanced on the question concerning the primary site of the Veteran's cancer.  As reasonable doubt must be resolved in favor of the Veteran, the Board finds that lung cancer was the primary cancer.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (benefit of the doubt doctrine applies to "any . . . point").

For the foregoing reasons, the Board finds that the Veteran had lung cancer that was a primary cancer rather than the result of metastasis.  As the Veteran is presumed to have been exposed to Agent Orange, entitlement to service connection for his lung cancer is warranted on a presumptive basis.


ORDER

Entitlement to service connection for lung cancer, due to Agent Orange exposure, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


